Citation Nr: 1822129	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an earlier effective date than September 1, 2010, for the change to/grant of additional compensation benefits for your dependent spouse and dependent child.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to October 1991.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  In August 2005, December 2007, and December 2008 notice letters, the Veteran was informed that he was being paid as veteran with one spouse and one dependent and that it was his responsibility to notify VA of any changes in his dependency status; however, there is no evidence that the Veteran informed VA of any changes to the status of his dependents prior to the current claim.

2.  In August 2012, the Veteran submitted the current claim for a change in the status of his dependents.  

3.  In a July 2013 decision, the Veteran's spouse was updated and a second dependent was added, effective September 1, 2012.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 2012, for the addition of the Veteran's spouse and second child as his dependent are not met.  38 U.S.C. §§ 1115, 5110, 5111(a) (2012); 38 C.F.R. §§ 3.3, 3.4, 3.31, 3.204, 3.217, 3.400, 3.401 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Veterans who have service-connected disabilities rated as 30 percent disabling and higher may be entitled to additional compensation for dependents.  38 U.S.C. § 1115; 38 C.F.R. § 3.4 (b)(2).  When determining the effective date for an award of additional compensation for dependents, the effective date will be the last of the following dates: (1) the date of claim; (2) the date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401 (b).

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C. § 5110; 38 C.F.R. § 3.401.  The earliest date that an additional award of compensation for dependents can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

Under 38 U.S.C. § 5101 (a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151 (a).  The Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits.  See 38 U.S.C. § 501. 

Any person who applies for or is in receipt of any compensation or pension benefit under laws administered by the Secretary shall, if requested by the Secretary, furnish the Secretary with the social security number of any dependent or beneficiary on whose behalf, or based upon whom, such person applies for or is in receipt of such benefit.  38 U.S.C. § 5101 (c)(1).

If a claimant's application for a benefit under the laws administered by the Secretary is incomplete, the Secretary shall notify the claimant and the claimant's representative, if any, of the information necessary to complete the application. 
38 U.S.C. § 5102 (b).  If information that a claimant and the claimant's representative, if any, are notified under subsection (b) is necessary to complete an application is not received by the Secretary within one year from the date such notice is sent, no benefit may be paid or furnished by reason of the claimant's application.  38 U.S.C. § 5102 (c).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  38 U.S.C. § 5107 (a). 

In Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the effective date for additional compensation for dependents shall be the same date as the rating decision giving rise to such entitlement, irrespective of any previous grant of section 1115 benefits, if proof of dependents is submitted within one year of notice of the rating action.  While the Court held that there can be "multiple rating decisions that establish entitlement to additional dependency compensation," the Court still required that proof of dependent status be submitted within one year of notice of rating action.  Id.  Dependent compensation benefits were ultimately awarded to the appellant in Sharp on the effective date of the applicable rating increase.

VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C. § 5124; 38 C.F.R. § 3.204.

In this case, the evidence demonstrates that the Veteran submitted a VA Form 21-0538 in August 2010, which provided notice of his divorce from wife S.J. in February 2005 and marriage to L.J. in May 2006 with the addition of minor child K.Y.  He submitted the required documentation, including marriage certificate, birth certificate, and a VA Form 21-686c in September 2010.  Additional compensation for the Veteran's new wife and second dependent were added to his benefits on September 1, 2010.  Since the claim was not submitted within one year of the events, the proper effective date is the first day of the month following the date of the claim.  

The Veteran contends that he submitted evidence of this change in the status of his dependents at least twice prior to the current August 2010 claim.  However, the file does not contain any evidence of claims or notice forms received prior to August 2010 and there is no other evidence in the claims file demonstrating that all of the required information, including the date (month and year) and place of the event, the full name and relationship of the other person to the claimant, and the social security number of the other person.  

The Veteran indicated that a change in benefits that took effect in December 1, 2007, constitutes evidence that he submitted evidence of his change in dependency status at that time.  However, the change in December 2007 was related to the Veteran's first child, D.J., and did not involve a change in his wife or second dependent.  Again, there is no indication in the claims file that the requisite information was submitted prior to the current August 2010 claim.  

Based on the foregoing, although the Veteran received a qualifying disability rating and was divorced and remarried well before the currently assigned effective date of September 1, 2010, as evidence of these changes in dependency status were not received until August 2010, an earlier effective date is not warranted.  See 38 C.F.R. § 3.401 (b) (2017).  Accordingly, an effective date prior to December 20, 2010, is not warranted. 



ORDER

An earlier effective date earlier than September 1, 2010, for the change to/grant of additional compensation benefits for your dependent spouse and dependent child is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


